Order denying defendants’ motion to dismiss complaint modified by adding thereto a provision that the question of fact as to the execution of the general release by plaintiff be tried by a jury, the findings to be reported to the court for its action as provided in Civil Practice Rule 108; and as so modified affirmed, without costs. (Galanti v. Brady & Gioe, Inc., 211 App. Div. 858; Rizzuto v. U. S. Shipping Board Emergency Fleet Corp., 213 id. 326.) Lazansky, P. J.,'Rich, Kapper, Hagarty and Carswell, JJ., concur. Settle order on notice.